Case 2:18-mj-01396-RCI\/| Document 6 Filed 10/30/18 Page 1 of 1

RECORD OF MAGISTRATE'S PROCEEDINGS

 

UNITED STATES OF AMERICA MAGlSTRATE'S DOCKET #
vs DA'I`E OF COMPLAINT
ROBERT BOWERS CRIMINAL DOCKET NUMBER

 

DATIE OF lNDICTMENT

 

 

18-1396M

10/27/2018

 

 

 

 

 

 

 

 

 

 

 

 

 

STATUTE: 18:247, l8:924
DA'|`E ARRESTED; 10/27/2018
lNlTlAL APPEARANCE
Before LENIHAN EDDY Date: 10/29/2018 C.D. #
Magistrate X MITCHELL BAXTER Time: l:30 p.m. C.D. lndex: (/(/`_l.' ( f 14 C/'¢ ' T"L'
KELLY PEsTo ,Y 71`/'1"7'4 b /¢W'\`D
U. S. ATTORNEY TROY RIVETTI, ESQ. & SOO SONG, ESQ. MICHAEL NOVARA, ESQ. FOR DEFENDANT

 

l. RIGHTS EXPLAINED

2. COMPLAINTZ

 

 

 

 

3. AC'l` & PENALTIES

 

 

4. COUNSEL

 

 

 

 

 

 

 

 

 

5. BAIL

 

 

 

 

 

 

 

 

Read Summarized |XReading waived

 

 

 

/
~ Defendant provided with a copy of the charges

Defendant to be provided with a copy of the charges as soon as possible

 

o

Read Summarized Reading waived

 

 

 

Defendant requested appointment Defendant waived appointment

Defendant represented by:

 

Defendant expects to retain;

 

Aff`idavit executed.

 

 

 

 

ot Qualit`ied Qualif`ied E with possible requirement for partial or full payment

 

Federal Public Defender appointed

CJA Panel Attomey

 

 

 

Recommended Bond: DETENTlON
Bond Set at;
By Consent Additional Conditions lmposed:

 

 

appointed

 

 

By Magistrate

 

Bond Posted

 

 

Temporary Commitment issued | | Final Commitment issued
Bond Review Hearing Set P'or: ' "\
.' j
"Detemion Heari`n`g`Set.(lFor: » DETENTION HEARlNG WAIVE_Q "

 

\

.{ 6. PRELIMlNARY EXAMlNATlON/RULE 40 H `ARlNG/ARRAlGNMENT

/IW\

- \
/D . 0 \'
Preliminary Exam/Rule 40/Arraignment set for: /// /// § /i’)/ Before Magistrate /\/>q g /Y);IT//`€L»L,

ADDlTlONAL COMMENTS:

 

 

 

 

